IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1912
                              Filed March 9, 2016


IN THE INTEREST OF S.C.,
Minor Child,

A.C., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Wapello County, William S. Owens,

Associate Juvenile Judge.



       A mother appeals the termination of her parental rights to her three-year-

old daughter. AFFIRMED.



       Mary Krafka of Krafka Law Office, Ottumwa, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd and Janet

Hoffman, Assistant Attorneys General, for appellee State.

       Samuel Erhardt of Erhardt & Erhardt, Ottumwa, attorney and guardian ad

litem for minor child.



       Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                          2


TABOR, Presiding Judge.

       A twenty-four-year-old mother challenges the juvenile court order

terminating her parental rights to her three-year-old daughter, S.C. The mother

acknowledges her struggles with addiction, but points to her participation in

court-ordered services to prepare for S.C.’s return and to the fact S.C. remains in

the care of a relative. The mother also contends termination of the child-parent

relationship was not in S.C.’s best interests.

       Reviewing the entire record anew, we reach the same conclusion as the

juvenile court. The “plethora of services” received by the mother unfortunately

has not been successful.       Reunification is not a realistic possibility due to

continued concerns about the mother’s substance abuse, her unstable housing

and employment, and her inability to provide the kind of interactions required for

the healthy development of her special needs child. Accordingly, we affirm the

termination order.

I.     Background Facts and Proceedings

       This appeal involves the future of S.C., who was born two months

prematurely in October 2011. She weighed just under three pounds at birth and

spent several months on a ventilator at University Hospitals in Iowa City. As a

result of her premature birth, S.C. has experienced significant developmental

delays in both walking and talking.

       Her family came to the attention of the Iowa Department of Human

Services (DHS) in February 2013 when a report surfaced that the mother was

abusing prescription drugs while caring for then sixteen-month-old S.C.        The

mother consented to a drug screen that tested positive for methamphetamine.
                                            3


The DHS removed the child from the mother’s care1 in March 2013, and S.C.

was adjudicated as a child in need of assistance (CINA) in May 2013. Over the

next several months, the mother attended substance abuse treatment and twice-

weekly visits with S.C., though the Family Safety Risk and Permanency (FSRP)

providers were concerned about the mother’s ability to care for the child because

she “appeared unable to care for her own needs independently.”

       In September 2013, the mother received a psychological evaluation,

showing she had borderline intellectual functioning. The evaluation noted her

previous diagnoses for attention deficit hyperactivity disorder, bipolar disorder,

posttraumatic stress disorder, and a “severe learning disorder.” The mother had

dropped out of school after the eighth grade and did not pursue a GED. The

evaluation also discussed her “poor judgment, impulsive behavior, and history of

substance abuse.”

       The DHS reunified S.C. with her mother in October 2013 when the mother

entered Hope House, a residential substance abuse treatment facility.                The

mother and child successfully completed a fourteen-week parenting class called

Strengthening Families in the fall of 2013, and completed a sixteen-week

program called Celebrating Families, focused on families recovering from

substance abuse, in the spring of 2014.2 But unfortunately the mother’s reunion

with S.C. was relatively short-lived. The DHS removed S.C. again in May 2014



1
  S.C.’s father, Albert, was incarcerated in Missouri when she was born, and he had little
contact with her over time. The juvenile court also terminated Albert’s parental rights,
but he did not appeal.
2
  The mother participated in family treatment court beginning in April 2013. But
according to the FSRP worker’s testimony at the termination hearing, the mother was
asked to leave family treatment court when she had several relapses.
                                                    4


following the mother’s relapse on prescription painkillers.          The mother also

admitted that while she was under the influence of drugs she slapped S.C. and

pulled out a chunk of the child’s hair. From that point in time, S.C. never returned

to her mother’s care.

          During the summer of 2014, the mother’s visits with S.C. did not go well.

The mother did not play with the child or talk extensively with her, though

physical interaction and verbal stimulation were both important remedies to

S.C.’s delayed development. The mother also yelled at the child as a form of

discipline.      The mother gained insight into how to better engage with S.C. by

participating in Parent-Child Interactive Therapy (PCIT) from November 2014

through February 2015. But when the mother stopped the PCIT therapy, the

visits reverted back to basics, where the FSRP workers would have to coach the

mother even to provide food or drink for the child.           The worker testified her

parenting has “slowly gone backwards.”

          In July 2014, the mother announced her engagement to Jeremy, who was

in jail in Missouri on theft charges and who admitted a history of substance

abuse.       In October 2014, the mother revealed she was pregnant and believed

Jeremy to be the baby’s father. The mother gave birth to a son, C.C., in March

2015.3 Because that baby was also born prematurely, the parents spent several

weeks at the Ronald McDonald House in Iowa City while C.C. remained in the

neo-natal care unit of University Hospitals.            The mother reported receiving

substance abuse treatment at the hospital’s chemical dependency unit during



3
    That child is not the subject of this appeal.
                                        5


that time. The hospital program recommended the mother complete an extended

outpatient program, but the mother did not follow up.

      The State filed a petition to terminate parental rights on May 18, 2015.

The termination hearing occurred on August 18 and September 4, 2015.

      The hearing evidence revealed that the mother did not have stable

housing. She was evicted from her apartment in April 2015, and lived at five

different locations until moving into a house with a man she had met one month

earlier during her employment at Chills N’ Thrills, an Ottumwa strip club. The

mother also did not have stable employment. She quit the job at the strip club

because “it was not a good environment,” but she then took employment at a

similar establishment in Fort Madison. She also started a job stocking shelves

overnight at Hy-Vee in September 2015. She was late to the second day of the

termination hearing because she overslept.

      The juvenile court issued its order terminating parental rights on October

30, 2015. The mother now appeals.

II.   Standard of Review

      We review de novo proceedings terminating parental rights. See In re

A.M., 843 N.W.2d 100, 110 (Iowa 2014). We uphold the termination of parental

rights where there is clear and convincing evidence of the statutory grounds for

termination. In re D.W., 791 N.W.2d 703, 706 (Iowa 2010). Evidence is clear

and convincing when there are no serious or substantial doubts as to the

correctness of conclusions of law drawn from the evidence. Id.
                                           6


III.   Analysis

       The decision to terminate parental rights under chapter 232 must follow a

three-step analysis.    In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).           First, the

juvenile court must decide if the State has established a ground for termination

under Iowa Code section 232.116(1) (2013).            Id.   Second, if the State has

established a statutory ground, the court must apply the framework set out in

section 232.116(2) to decide if proceeding with termination serves the child’s

best interests.   Id.   Third, if the statutory best-interests framework supports

termination, the court must consider any factors in section 232.116(3) that may

tip the scales away from termination of parental rights. Id.

       A. Iowa Code section 232.116(1)(h)

       We start with the statutory ground.        The juvenile court terminated the

mother’s parental rights under Iowa Code section 232.116(1)(h).                    That

subsection requires the State to prove the child (1) is three years old or younger,4

(2) has been adjudicated as a CINA, (3) has been removed from the parent’s

care for at least six months of the last twelve months, or for the last six

consecutive months and any trial period at home has been less than thirty days,

and (4) cannot be returned to the parent’s custody as provided in section

232.102 at the present time. Iowa Code § 232.116(1)(h).

       The mother concedes the first three elements, but challenges the court’s

finding that S.C. could not be returned to her care at the time of the termination


4
  The child’s age is determined upon the date of completion of the termination hearings.
In re N.N., 692 N.W.2d 51, 53 (Iowa Ct. App. 2004). We recognize C.S. was beyond her
third birthday during the termination hearings. Nonetheless, Iowa Code section
232.116(1)(h) is applicable to a child who is three but not yet four. Id. at 53–54.
                                           7


hearing. The mother asserts she had found employment, housing, and remained

willing to engage in services to achieve reunification.

       Upon our de novo review, we conclude the State offered clear and

convincing evidence S.C. could not be safely returned to her mother’s care at the

time of the termination hearing. The mother’s assertions regarding her readiness

to parent were countered by the FSRP worker’s testimony. The worker voiced

concerns about the mother’s ability to resume custody of the child, based on “her

history of repeated relapses using prescription and non-prescription drugs,

inconsistent parenting, unstable housing, [the mother’s] inability to understand

her own intellectual disability, and her unrealistic expectations for [S.C.].”

       The mother’s living arrangements and work prospects were sketchy. She

bounced from residence to residence after C.C. was born, and just before the

termination hearing, she moved into a house with a recent acquaintance she

made while working at a strip club in Ottumwa. The FSRP worker testified this

home would not be appropriate for the child. The mother also changed jobs

frequently, starting new, part-time employment just at the time of the termination

hearing.   The record established the mother’s receipt of numerous services

across more than two years has not enabled her to successfully attend to S.C.’s

developmental needs. We agree with the juvenile court’s decision to terminate

the mother’s parental rights based on section 232.116(1)(h).

       B. Iowa Code section 232.116(2)

       After deciding a statutory ground for termination exists, we must still

determine whether termination is in the child’s best interests. A.M., 843 N.W.2d

at 112. We give primary consideration to the child’s safety, to the best placement
                                          8


for furthering her long-term nurturing and growth and her physical, mental, and

emotional condition and needs. See Iowa Code § 232.116(2); accord In re P.L.,
778 N.W.2d at 41 (reiterating the courts will not deprive a child of permanency

after the State has proved a ground for termination under section 232.116(1) “by

hoping someday a parent will learn to be a parent and be able to provide a stable

home for the child”).

       The mother argues reunification is in S.C.’s best interest because the

mother “has addressed the concerns that gave rise to adjudication.” As we noted

in the previous section, the record does not support the mother’s assertion that

she has adequately addressed her substance abuse, housing, and employment

issues.

       As the juvenile court opined: “It is clear the child needs permanency.”

After the second removal, the child has been out of the mother’s care since May

2014. The mother has not shown an ability to further S.C.’s long-term nurturing

and growth during the visits. We agree with the juvenile court’s assessment that

although S.C. has some special needs, “she would not be difficult to place for

adoption if parental rights are terminated.” We do not believe waiting for the

mother to achieve stability would be in the child’s best interests.

       C. Iowa Code section 232.116(3)

       Finally, the mother contends termination was “unnecessary and overly

harsh when the child is placed with a relative.” See Iowa Code § 232.116(3)(a)

(allowing juvenile court not to terminate when “relative has legal custody of the

child”); see A.M., 843 N.W.2d at 113 (suggesting placement by the DHS into
                                          9


grandparents’ care was not “legal custody”). S.C. is currently placed with her

maternal aunt.

       The mother believes the juvenile court should have denied the termination

petition and placed S.C. in a guardianship under section 232.104(2)(d)(1). The

juvenile court noted that given S.C.’s age and the mother’s history of participation

in services, a long-term guardianship was not appropriate. Our case law also

holds guardianship is not legally preferable to termination followed by adoption.

See In re L.M.F., 490 N.W.2d 66, 67–68 (Iowa Ct. App. 1992). Nor should an

appropriate decision to terminate the mother’s parental rights “be countermanded

by the ability and willingness of a family relative to take the child.” See In re C.K.,

558 N.W.2d 170, 174 (Iowa 1997). We are not persuaded that S.C.’s placement

with her aunt was a factor weighing against termination of the mother’s rights.

       AFFIRMED.